DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 36, and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added amendments are not clearly or specifically described in the specification. Firstly, nowhere in the specification does it describe the coupling factor, or anything that is “electronically adjustable”. The only mention of “electronic” in the specification is the electronic device 1300. Secondly, nothing in the specification describes anything 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29, 31, 35-38, 40, 43, 45-48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0256857) in view of Jaffri et al. (US 2013/0141296), Knuuti (US 5,543,721), and Miller et al. (US 2010/0311494).
Referring to Claim 26, Chen teaches an electronic device with a plurality of independent Radio Frequency (RF) systems, comprising:
a first antenna 120 (fig. 1) coupled to a first transceiver 115 (fig. 1) through a first signal path comprising a first feed 117 (fig. 1);
a second antenna 165 (fig. 1) coupled to a second transceiver 160 (fig. 1) through a second signal path comprising a second feed 163 (fig. 1); and
compensation circuitry coupled to the first signal path and the second signal path and configured to generate a compensation signal (paragraph 31) that provides analog 
Chen does not teach wherein the first antenna and second antenna partially overlap. Jaffri teaches wherein the first antenna and second antenna partially overlap (see figs. 1, 4, and 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jaffri to the device of Chen in order to conserve space.
The combination of Chen and Jaffri does not teach an adjustable directional coupler configured to couple the compensation circuitry to the first signal path, wherein a coupling factor of the adjustable directional coupler controls a magnitude of the compensation signal. Knuuti teaches an adjustable directional coupler configured to couple the compensation circuitry to the first signal path, wherein a coupling factor of the adjustable directional coupler controls a magnitude of the compensation signal (see col. 3, lines 21-55 noting DC1 and DC2 adjusting amplitude and thus, adjusting magnitude). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Knuuti to the modified device of Chen and Jaffri in order to better ensure the accurate measuring of all signals.
	The combination of Chen, Jaffri, and Knuuti does not teach the coupling factor being electronically adjustable to control a signal based upon a transmission power level used by the first transceiver. Miller teaches the coupling factor being electronically adjustable (paragraph 1188) to control a signal based upon a transmission power level used by the first transceiver (paragraph 1191). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the 
Referring to Claim 36, Chen teaches a method of operating an electronic device with a plurality of independent Radio Frequency (RF) systems, comprising:
sending a transmit signal to a first antenna 120 (fig. 1) along a first signal path comprising a first feed 117 (fig. 1);
receiving a receive signal from a second antenna 165 (fig. 1) along a second signal path comprising a second feed 163 (fig. 1),
coupling a portion of the transmit signal to a compensation circuitry to generate a compensation signal (paragraph 31);
adjusting a phase of the compensation signal via the compensation circuitry (paragraph 28); and coupling the adjusted compensation signal to the second signal path to provide analog cancelation of an interference signal received at the second antenna from the first antenna (paragraph 49).
Chen does not teach wherein the first antenna and second antenna partially overlap. Jaffri teaches wherein the first antenna and second antenna partially overlap (see figs. 1, 4, and 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jaffri to the device of Chen in order to conserve space.
The combination of Chen and Jaffri does not teach a variable directional coupler to couple the compensation circuitry to the transmit signal, wherein a coupling factor of the controls a magnitude of the compensation signal. Knuuti teaches a variable directional coupler to couple the compensation circuitry to the transmit signal, wherein a coupling 
The combination of Chen, Jaffri, and Knuuti does not teach the coupling factor being electronically adjustable to control a signal based upon a transmission power level used associated with the transmit signal. Miller teaches the coupling factor being electronically adjustable (paragraph 1188) to control a signal based upon a transmission power level associated with the transmit signal (paragraph 1191). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Miller to the modified device of Chen, Jaffri, and Knuuti in order to consume more power.
Referring to Claim 46, Chen teaches a tangible, non-transitory, computer-readable medium comprising instructions that, when executed by a processor, direct the processor to control a compensation circuitry to:
couple a portion of a transmit signal to a compensation circuitry to generate a compensation signal (paragraph 31), the transmit signal being sent from a first transceiver 115 (fig. 1) to a first antenna 120 (fig. 1) along a first signal path comprising a first feed 117 (fig. 1);
adjust a phase of the compensation signal (paragraph 28); and
couple the adjusted compensation signal to a second signal path (paragraph 31), wherein the second signal path couples a receive signal received from a second 
wherein the adjusted compensation signal provides analog cancelation of an interference signal received at the second antenna from the first antenna (paragraph 49).
Chen does not teach wherein the first antenna and second antenna partially overlap. Jaffri teaches wherein the first antenna and second antenna partially overlap (see figs. 1, 4, and 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Jaffri to the device of Chen in order to conserve space.
The combination of Chen and Jaffri does not teach a variable directional coupler to generate a compensation signal, wherein a coupling factor of the controls a magnitude of the compensation signal. Knuuti teaches a variable directional coupler to generate a compensation signal, wherein a coupling factor of the controls a magnitude of the compensation signal (see col. 3, lines 21-55 noting DC1 and DC2 adjusting amplitude and thus, adjusting magnitude). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Knuuti to the modified device of Chen and Jaffri in order to better ensure the accurate measuring of all signals.
The combination of Chen, Jaffri, and Knuuti does not teach the coupling factor being electronically adjustable to control a signal based upon a transmission power level used associated with the transmit signal. Miller teaches the coupling factor being electronically adjustable (paragraph 1188) to control a signal based upon a transmission 
Referring to Claims 27 and 37, Jaffri also teaches a choke element that couples the first antenna and the second antenna at a location where the first antenna and the second antenna overlap (see paragraph 20 and middle of fig. 4).
Referring to Claim 29, Chen also teaches a variable phase shifter (paragraph 28). Knuuti teaches a second adjustable directional coupler configured to couple the compensation circuitry to the second signal path (see DC1 and DC2 in fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Knuuti to the modified device of Chen and Jaffri in order to better ensure the accurate measuring of all signals.
Referring to Claims 31, 43, and 50, Chen also teaches a set of switches configured to decouple the compensation circuitry from the first signal path and the second signal path (see switches in fig. 10 which go between 125 and 130 of fig. 1).
Referring to Claims 35 and 45, Chen also teaches adjusting a phase of the compensation signal depending on an operating frequency of the first transceiver and/or the second transceiver (paragraph 28).
Referring to Claims 38 and 47, Chen also teaches adjusting a magnitude of the compensation signal via a variable attenuator included in the compensation circuitry (paragraph 29).

Referring to Claim 40, Knuuti also teaches adjusting the coupling factor of the variable directional coupler to adjust a magnitude of the compensation signal (see col. 3, lines 21-55).
Referring to Claim 48, Knuuti also teaches adjusting the magnitude of the compensation signal via the variable directional coupler that couples the first signal path the compensation circuitry (see col. 3, lines 21-55).

Claims 32, 33, 41, 42, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jaffri, Knuuti, and Miller and further in view of Coleman (US 3,310,802).
Referring to Claims 32 and 41, the combination of Chen, Jaffri, Knuuti, and Miller does not teach a Radio Frequency (RF) power splitter configured to couple the compensation circuitry to the first signal path. Coleman teaches a Radio Frequency (RF) power splitter configured to couple the compensation circuitry to the first signal path (see 11 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Coleman to the modified device of Chen, Jaffri, Knuuti, and Miller in order to improve security within communications.
Referring to Claims 33 and 42, the combination of Chen, Jaffri, Knuuti, and Miller does not teach a Radio Frequency (RF) power splitter network to couple the compensation circuitry to the first signal path. Coleman teaches a Radio Frequency 
Referring to Claim 49, Coleman teaches selecting one of the plurality of Radio Frequency (RF) power splitters of an RF power splitter network to couple the first signal path to the compensation circuitry to tune a magnitude of the compensation signal (see col. 2, lines 48-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Coleman to the modified device of Chen, Jaffri, Knuuti, and Miller in order to improve security within communications.

Claims 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jaffri, Knuuti, and Miller and further in view of Gratt et al. (US 2013/0203363).
Referring to Claims 34 and 44, the combination of Chen, Jaffri, Knuuti, and Miller does not teach the first transceiver as a WLAN transceiver and the second transceiver as a cellular communications transceiver. Gratt teaches the first transceiver as a WLAN transceiver 213 and 214 (fig. 2) and the second transceiver as a cellular .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 27, 29, 31-38, and 40-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/Primary Examiner, Art Unit 2648